Handy, J.:
The plaintiff in error was indicted and convicted in the court below of burning a gin and cotton-house, Contrary to the statute ; and the case is brought here for review upon two grounds of error.
1st. The master of the slave was offered as a witness in behalf of the state, and for the purpose of proving confessions by the prisoner of his guilt. The witness testified that the prisoner was taken up about sixty miles from the place where the burning took place, and two or three days thereafter. That when the witness got possession of him, he chained his legs together, and brought him home in the stage-coach along with him. That witness then asked him why he burned the gin-house, and he replied that he did so because he wished to be hung; and that witness assumed, in the questions he asked him, that he had burnt the gin-house, but that no force was used to extort the confessions, and that the witness knew nothing of his own knowledge as to how the gin-house was burned, though he knew the fact that it was burned. The prisoner objected to the admission of the statements of the prisoner to his master; but the objection was overruled and exception taken ; and this is the first ground of error relied on.
It is contended that it is not competent to give evidence of the confessions of a slave made to his master, because he is under the constraint of the master; and the confessions cannot be considered as being made freely and voluntarily, and without some degree of influence arising from the presence of the master, and obedience to his wishes.
The relation which the slave bears to the master is certainly ■ one of dependence and obedience; but it is not necessarily one of constraint and duress. It is not to be presumed that the master exercises an undue influence over his slave to induce him to make confessions tending to convict him of a capital *1039offense; because, besides tbe feelings of justice and humanity •which would forbid such efforts, it would be against the interest of the master that the slave should make confessions which would forfeit his life; for he would thereby sustain a 'loss to the amount of one-half of the value of the slave. Nor is it to be presumed that the slave will make confessions to his master tending to convict him of a crime for which he would suffer death, with a view of yielding to the wishes of the master, and when he was aware of the consequences of the commission of ■ the crime; for thkt would be in opposition to all the promptings of self-preservation — the most powerful of all motives. It is rather to be presumed that he would deny his guilt, relying on the protection of the master, in the absence of inculpatory evidence. For the hope of protection from the master, in conséquence of the denial, is a much more natural and reasonable motive, and far more just to the humane feelings of the mastet, than' that of self-sacrifice to the master’s cruelty. And the force of this motive is illustrated by the humane conduct which constant experience shows to be exhibited by masters, in the just and reasonable defence of their slaves when charged with the commission of crimes. 1
Although such confessions should be received with great caution, and excluded where there is anything tending to show that they were induced by fear, or by hopes of favor, or by undrie influence of any description, we do not consider them inadmissible where there are no such circumstances shown; and we can perceive no danger in submitting them to be weighed by the jury. Such confessions are not incompetent upon any sound legal principle; and to establish the rulé that they are incompetent, would be highly impolitic and dangerous; because, from the nature of the connection between master and slave, if confessions fully made to him should not be admissible, they would not be likely to be made to any others; and thus, however true the confessions,.and however strongly corroborated by circumstances, all violations of law committed by slaves the proof of which depended on that sort of evidence, would go unpunished-in the courts of justice. And the consequence of this would be, that a disposition would be created to punish slaves otherwise *1040than according to tbe -rules and restraints :of the.- law,- which should operate both in ..its protection and in its punishments upon them as well as upon the white man.
We, therefore, think that this objection was properly overruled.
. 2d; It is objected .that, as there was .no. evidence. of -the felonious burning besides the confession's of the prisoner, his confessions alone .were not sufficient, to, support the indictment^ upon the established principle that where-the corpus delicti' is not otherwise proved, the prisoner’s confession is not sufficient to warrant his conviction; and it is said that the corpus delicti consists in the felonious burning .of the gin-house.
The main fact -necessary to be established as the-basis of the prosecution was, that the house had been burned; for, without that, there could be no guilt in-any one.'. After proof of. that fact, it was necessary to prove how it. was. done, and by whom; and these particulars could be, established by ■ any evidence which was competent in law, and sufficient in. its -force to satisfy the mind.. The rule with regard to proo£ of the corpus delicti, apart from the mere confessions of .the accused, proceeds,. ,upon the reason that the general fact, without, which there could be no.guilt, either in the accused or in any one else., must be established before any one could be convicted of .the-perpetration of. the alleged criminal act which caused it; as in cases. of homicide, the death must be shown ; in larceny, it must -be- proved that the goods were lost-by the owner; and in arson, that the house had .been burned; for otherwise the accused--might be convicted of murder, when .the person alleged to be murdered was alive; or of larceny, when-the owner had-not lost the goods; or of arson, when, the house was not burned. But when the general fact is proved, the foundation is laid, and it is competent to show, by any-legal, and sufficient evidence, how and by whom the act was committed, and that it was done criminally.
Here the burning was proved, apart from .'the. prisoner’s, concessions; and the confessions were, -therefore, properly admitted in evidence.
W.e think that- there is no error in the record, and consequently the judgment must be affirméd.